UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53379 GREEN DRAGON WOOD PRODUCTS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 26-1133266 (State or other jurisdiction of incorporation or organization) (I.R.S. Tax. I.D. No.) Unit 312, 3rd Floor, New East Ocean Centre 9 Science Museum Road Kowloon, Hong Kong (Address of Principal Executive Offices) 852-2482-5168 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer.o Non-accelerated filer. o (Do not check if a smaller reporting company) Smaller reporting company. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ The number of shares outstanding of each of the issuer’s classes of common stock as of January 16, 2013: 200,000 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Green Dragon Wood Products, Inc. Condensed Consolidated Balance Sheets As of June 30, 2012 and March 31, 2012 (Currency expressed in United States Dollars ("US$"), except for number of shares) June 30, March 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalent $ $ Restricted cash Marketable securities Accounts receivable, net Inventories Income tax recoverable - Prepayments, deposits and other receivables TOTAL CURRENT ASSETS Non-current assets: Plant and equipment, net Cash surrender value of life insurance, net Non-current portion of prepaid life insurance TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Revolving lines of credit $ $ Current portion of long-term bank loan Short-term bank loan Accounts payable, trade Accrued liabilities and other payables Income tax payable - Amount due to a director TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Long-term bank loan TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 50,000,000 preferred shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 450,000,000 shares authorized; 200,000 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents Green Dragon Wood Products, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Three Months ended June 30, Revenues, net $ $ Cost of revenue Gross profit General and administrative expenses Total operating expenses INCOME FROM OPERATIONS Other income (expense): Foreign exchange loss, net ) Interest income Interest expense ) ) Other income - INCOME BEFORE INCOME TAXES Income tax expense ) ) NET INCOME Other comprehensive income (loss): - Unrealized holding gain on available-for-sales securities ) - Foreign currency translation adjustment COMPREHENSIVE INCOME $ $ Netincome per share - Basic and diluted $ $ Weighted average common shares outstanding during the year - Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. Condensed Consolidated Statements Of Stockholders’ Equity FOR THE THREE MONTHS ENDED JUNE 30, 2012 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Common stock Additional paid Retained Accumulated other comprehensive Total stockholders’ Shares Amount in capital earnings loss equity Balance as of March 31, 2011 $ ) $ Net income for the year - Unrealized gain on available-for-sales securities - Foreign currency translation adjustment - Balance as of March 31, 2012 $ ) $ Net income for the three monthsended June 30, 2012 - Unrealized gain on available-for-sales securities - ) ) Foreign currency translation adjustment - Balance as of June 30, 2012 $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents Green Dragon Wood Products, Inc. Condensed Consolidated Statements of Cash Flows FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Three Months ended June 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Net loss arising on changes in fair value of life insurance - Allowance for doubtful accounts - - Write-off of uncollectible accounts receivable - - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepayments, deposits and other receivables ) Income tax recoverable - Accounts payable, trade Accrued liabilities and other payables ) ) Income tax payable ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of life insurance - - Purchase of marketable securities - - Purchase of plant and equipment - - Net cash used in investing activities - - Cash flows from financing activities : Proceeds from (repayment of) revolving lines of credit ) Change in restricted cash ) ) Repayment of long-term insurance policy loan ) - Repayment of short-term bank loan ) - Repayment of long-term bank loans ) ) (Repayment to) advances from a director ) Net cash provided by financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $ - $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of March 31, 2012 which has been derived from audited financial statements and these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended June 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending March 31, 2013 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended March 31, 2012. 2.ORGANIZATION AND BUSINESS BACKGROUD Green Dragon Wood Products, Inc., (the “Company” or “GDWP”) was incorporated under the laws of the State of Florida on September 26, 2007. The Company, through its subsidiaries, mainly engages in re-sale and trading of wood logs, wood lumber, wood veneer and other wood products in Hong Kong. Details of the Company’s subsidiaries: Company name Place/date of incorporation Particulars of issued share capital Principal activities Effective interest held 1.Green Dragon Industrial Inc. (“GDI”) British Virgin Islands (“BVI”), May 30, 2007 37,500 issued shares of common stock of US$1 each Investment holding % 2.Green Dragon Wood Products Co., Limited (“GDWPCL”) Hong Kong, March 14, 2000 5,000,000 issued shares of ordinary shares Re-sale and trading of wood % GDWP and its subsidiaries are hereinafter referred to as the “Company”. 7 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) 3.SUMMARY OF SIGNIFICANT ACCOUNT POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. ● Basis of consolidation The condensed consolidated financial statements include the accounts of GDWP and its subsidiaries. All inter-company balances and transactions between the Company and its subsidiaries have been eliminated upon consolidation. ● Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during theperiods reported. Actual results may differ from these estimates. ● Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. ● Restricted cash As of June 30, 2012 and March 31, 2012, the Company maintained minimum cash balances of $652,087 and $652,087 in a pledged deposit account as collateral for the revolving lines of credit and long-term bank borrowings provided by the financial institutions in Hong Kong. ● Accounts receivable and allowance for doubtful accounts Accounts receivable are recorded at the invoiced amount less an allowance for any uncollectible accounts and do not bear interest, which are due within contractual payment terms, generally 60 to 180 days from shipment. The Company extends unsecured credit to its customers in the ordinary course of business, based on evaluation of a customer’s financial condition, the customer credit-worthiness and their payment history. Accounts receivable outstanding longer than the contractual payment terms are considered past due. Past due balances over 180 days and those over a specified amount are reviewed individually for collectability. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to make adjustments in the allowance when it is considered necessary. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. ● Inventories Inventories mainly include wood veneers for re-sale and are stated at lower of cost or market value using weighted average method. 8 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) ● Marketable securities The Company classifies marketable securities as “available-for-sale”, which are stated at fair value, with the unrealized gains and losses, reported in accumulated other comprehensive income. The Company uses quoted prices in active markets for identical assets (consistent with the Level 1 definition in the fair value hierarchy) to measure the fair value of its investments on a recurring basis pursuant to Accounting Standards Codification ("ASC") Topic 820, “Fair Value Measurements and Disclosures”. ● Plant and equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational: Expected useful life Computer equipment 3-5 years Office equipment 5 years Expenditure for repairs and maintenance is expensed as incurred. When assets have retired or sold, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the results of operations. Depreciation expense for the three months ended June 30, 2012 and 2011 was $1,312 and $1,972, respectively. ● Cash Value of life insurance The cash value of life insurance relates to the Company-owned life insurance policies on a current executive officer, which is stated at the cash surrender value of the contract, net of policy loans. ● Impairment of long-lived assets In accordance with Accounting Standards Codification ("ASC") Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”, the Company reviews its long-lived assets, including plant and equipment for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable or that useful lives are no longer appropriate. If the total of the expected undiscounted future net cash flows is less than the carrying amount of the asset, a loss is recognized for the difference between the fair value and carrying amount of the asset. There has been no impairment charge as of June 30, 2012. ● Revenue recognition In accordance with ASC Topic 605, “Revenue Recognition”, the Company recognizes revenue when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectability is reasonably assured. Revenue from re-sale and trading of wood logs, wood lumber, wood veneer and other wood products is recognized upon shipment to the customer when title and risk of loss are transferred and there are no continuing obligations to the customer. Title and the risks and rewards of ownership transfer to the customer at varying points, which is determined based on shipping terms. Revenue is recorded net of sales discounts, returns, allowances, customer rebates and other adjustments that are based upon management’s best estimates and historical experience and are provided for in the same period as the related revenues are recorded. Based on historical experience, management estimates that sales returns are immaterial and has not made allowance for estimated sales returns. Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. 9 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) ● Cost of revenue Cost of revenue includes cost of wood logs, wood lumber and wood veneers for re-sale to the customers, purchase returns and sales commission. Shipping and handling costs associated with the distribution of the products to the customers totaled approximately $36,243 and $29,330 for the three months ended June 30, 2012 and 2011, respectively, which are recorded in cost of revenue. ● Comprehensive income ASC Topic 220, “Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated other comprehensive income, as presented in the accompanying condensed consolidated statements of changes in stockholders’ equity, consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. ● Income taxes The provision for income taxes is determined in accordance with ASC Topic 740, “Income Taxes ” (“ASC 740”). Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Any effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. ASC 740 prescribes a comprehensive model for how companies should recognize, measure, present, and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return. Under ASC 740, tax positions must initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions must initially and subsequently be measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and relevant facts. For the three months ended June 30, 2012 and 2011, the Company did not have any interest and penalties associated with tax positions. As of June 30, 2012, the Company did not have any significant unrecognized uncertain tax positions. The Company conducts major businesses in Hong Kong and is subject to tax in this jurisdiction. As a result of its business activities, the Company files tax returns that are subject to examination by the foreign tax authority. 10 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) ● Net income per share The Company calculates net income per share in accordance with ASC Topic 260, “Earnings per Share.” Basic income per share is computed by dividing the net income by the weighted-average number of common share outstanding during the period. Diluted income per share is computed similar to basic income per share except that the denominator is increased to include the number of additional common share that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. ● Foreign currencies translation Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency using the applicable exchange rates at the balance sheet dates. The resulting exchange differences are recorded in the consolidated statement of operations. The reporting currency of the Company is United States Dollar ("US$") and the accompanying condensed consolidated financial statements have been expressed in US$. In addition, the Company’s operating subsidiary in Hong Kong maintains its books and record in its local currency, Hong Kong Dollar (“HK$”), which is a functional currency as being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, assets and liabilities of its subsidiaries whose functional currency is not US$ are translated into US$, in accordance with ASC Topic 830-30, “Translation of Financial Statement”, using the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates prevailing during the year. The gains and losses resulting from translation of financial statements of foreign subsidiaries are recorded as a separate component of accumulated other comprehensive income within the statements of changes in stockholders’ equity. Translation of amounts from HK$ into US$1 has been made at the following exchange rates for the three months ended June 30, 2012 and 2011: June 30, Period-end HK$: US$1 exchange rate Period average HK$: US$1 exchange rate ● Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. ● Segment reporting ASC Topic 280, “Segment Reporting” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in the financial statements. For the three months ended June 30, 2012 and 2011, the Company operates one reportable business segment in Hong Kong. 11 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) ● Retirement plan costs Contributions to retirement plans (which are defined contribution plans) are charged to general and administrative expenses in the statements of operation and comprehensive income as and when the related employee service is provided. ● Fair value of financial instruments The carrying value of the Company’s financial instruments (excluding revolving lines of credit and long-term bank borrowings): cash, accounts receivable, prepayments, deposits and other receivables, accounts payable, amount due to a director, income tax payable, accrued liabilities and other payable approximate at their fair values because of the short-term nature of these financial instruments. The fair value of the marketable securities is based on quoted prices in active exchange-traded or over-the-counter markets. Management believes, based on the current market prices or interest rates for similar debt instruments, the fair value of its revolving lines of credit and long-term bank borrowing approximate the carrying amount. The Company also follows the guidance of ASC Topic 820-10, “Fair Value Measurements and Disclosures” ("ASC 820-10"), with respect to financial assets and liabilities that are measured at fair value. ASC 820-10 establishes a three-tier fair value hierarchy that prioritizes the inputs used in measuring fair value as follows: ~ Level 1: Inputs are based upon unadjusted quoted prices for identical instruments traded in activemarkets; ~Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and ~Level 3: Inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. Fair value estimates are made at a specific point in time based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. ● Economic and political risk The Company’s major operations are conducted in Hong Kong. Accordingly, the political, economic, and legal environments in Hong Kong, as well as the general state of Hong Kong’s economy may influence the Company’s business, financial condition, and results of operations. The Company’s major operations in Hong Kong are subject to considerations and significant risks typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. ● Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. 12 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) 4.MARKETABLE SECURITIES Marketable securities consist of: June 30, March 31, (Unaudited) (Audited) 13,727.21 shares, Franklin Templeton Global Total Return Fund (A-EUR): At original cost $ $ Unrealized holding gain Add: foreign currency translation adjustment Fair value $ $ Marketable securities consist of investments in unit trust fund of Franklin Templeton Global Total Return Fund. Such mutual fund investments are stated at fair market value and are classified as available-for-sale, with the corresponding unrealized holding gains or losses, recorded as a separate component of other comprehensive income within stockholders’ equity. The fair value of marketable security is determined based on quoted market prices at the balance sheet date. Realized gains and losses are determined by the difference between historical purchase price and gross proceeds received when the marketable securities are sold. These marketable securities were pledged as collateral against the revolving line of credit with the Hongkong and Shanghai Banking Corporation Limited. 5.LIFE INSURANCE The Company has purchased insurance on the life of a key executive officer, Mr. Kwok Leung Lee, the stockholder and director of the Company. As beneficiary, the Company receives the cash surrender value if the policy is terminated and, upon death of the insured, receives all benefits payable. Cash value of this life insurance is presented in the accompanying financial statement, net of policy loans. The loans carry interest at an effective rate of 1% per annum over 1 or 3 months Hong Kong Interbank Offered Rate (“HIBOR”), payable monthly and mature in July 2018, which are secured by the cash value of the life insurance policy. A summary of net cash value of life insurance as of June 30, 2012 is reported as below: Cash surrender value of life insurance $ Less: policy loans balances outstanding ) Cash value of life insurance, net $ 13 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) As of June 30, 2012, the maturities of the policy loans for the next five years and thereafter are as follows: Years ending June 30: $ Thereafter Total policy loans balances $ For the three months ended June 30, 2012, the HIBOR is 0.45% per annum. 6.ACCOUNTS RECEIVABLE, NET June 30, March 31, (Unaudited) (Audited) Accounts receivable, trade $ $ Less: allowances for doubtful accounts ) ) Accounts receivable, net $ $ The majority of the Company’s sales are on open credit terms and in accordance with terms specified in the contracts governing the relevant transactions. The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required. For the three months ended June 30, 2012 and 2011, no provision for doubtful accounts charged to operations. 7.PREPAYMENT, DEPOSITS AND OTHER RECEIVABLES Prepayments, deposits and other receivables consisted of: June 30, March 31, (Unaudited) (Audited) Purchase deposits to vendors $ $ Rental and utilities deposits Current portion of prepaid life insurance expense Other receivables Total $ $ Purchase deposits represent deposit payments made to vendors for procurement, which are interest-free, unsecured and relieved against accounts payable when goods are received by the Company. 14 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) 8.REVOLVING LINES OF CREDIT Revolving lines of credit consist of: June 30, March 31, (Unaudited) (Audited) Payable to financial institutions in Hong Kong: The Hongkong and Shanghai Banking Corporation Limited $ $ Shanghai Commercial Bank Limited Payable to third parties (under supplier agreement) Tai Wah Timber Factory Limited Total $ $ The credit facility with the Hongkong and Shanghai Banking Corporation Limited provides for borrowings up to HK$15,000,000 (approximately $1,933,650), which bears interest at a rate of 3% (2011: 2%) per annum over Hong Kong Interbank Offered Rate (“HIBOR”) for HK dollars facilities and at a rate of 3% (2011: 2%) per annum over London Interbank Offered Rate (“LIBOR”) for foreign currency facilities and is personally guaranteed by Mr. Lee, director of the Company. The facility is secured by the cash value of the life insurance policy of the key executive and guaranteed by the Government of HKSAR. The Company also is required to maintain a minimum cash deposit of approximately $400,000 or its equivalent in other foreign currencies and has pledged the marketable securities (see note 4) as collateral. In the event the value of the foreign currency deposit and marketable securities fall below the respective required amount, additional security will be required. In addition, the Company is subject to the settlement of accounts due and payable to the restricted vendors under the line of credit at the bank’s discretion. The line will be extended or renewed on a regular basis at the option of the bank. Weighted average interest rate approximates 3.28% and 2.20% per annum for the three months ended June 30, 2012 and 2011, payable monthly. The credit facility with Shanghai Commercial Bank Limited provides for borrowings up to HK$ 6,500,000 (approximately $837,915), which bears interest at a rate of 0.25% per annum over Hong Kong prime for HK dollars facilities and at a rate of 0.25% per annum over US prime for US dollars facilities and is personally guaranteed by Mr. Lee, director of the Company. The Company also is required to maintain a minimum cash deposit not less than $264,500 that is considered restricted as compensating balances to the extent the Company borrows against this line of credit. In addition, the Company is subject to the settlement of accounts due and payable to the restricted vendors under the line of credit at the bank’s discretion. The line will be extended or renewed on a regular basis at the option of the bank. Weighted average interest rate approximates 5.25% and 3.50% per annum for the three months endedJune 30, 2012 and 2011, payable monthly. The financing arrangement with Tai Wah Timber Factory Limited provides for borrowings for trade payable financing with maturities of 2 to 3 months. The Company is charged a commission fee of 5% on each amount drawn from the line, payable monthly. Additional interest is charged on any overdue balance. 15 Table of Contents GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) 9.SHORT-TERM BANKLOAN In January 16, 2012, the Company obtained a loan of HK$ 920,000 (approximately $118,597) from Shanghai Commercial Bank. The loan bears interest at a rate of 5% over the Hong Kong Prime Rate with 12 monthly installments of principal and interest and will mature on January 31, 2013. This loan is guaranteed by the Company’s director, Mr. Lee. 10.LONG-TERM BANK LOAN In March 2010, the Company received an installment loan of HK$6,000,000 (approximately $773,460) from The Hongkong and Shanghai Banking Corporation Limited for working capital purposes. The loan bears interest at a rate of 2% per annum over 1 month HIBOR with 60 monthly installments of HK$100,000 (approximately $12,891) each and will mature on March 14, 2015. The installment loan is personally guaranteed by Mr. Lee, director of the Company and guaranteed by the Government of HKSAR. Maturities of the long-term bank loan for each of the three years following June 30, 2012 are as follows: Year ending June 30: $ Total $ 11.AMOUNT DUE TO A DIRECTOR As of June 30, 2012 and 2011, the balance represented temporary advances made to the Company by Mr. Lee, the director, which was unsecured, interest-free with no fixed terms of repayment. 12.INCOME TAXES For the three months ended June 30, 2012 and 2011, the local (United States) and foreign components of income before income taxes were comprised of the following: Three months ended June 30, Tax jurisdictions from: Local $
